Citation Nr: 1727570	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain (hereinafter back disorder) prior to November 1, 2012.

2. Entitlement to a disability rating in excess of 30 percent for mood disorder, to include as secondary to service-connected back disorder, prior to November 1, 2012.


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Agent


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to July 1973. The appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the RO in Jackson, Mississippi. 

In May 2010 the RO granted service connection for the Veteran's back disorder and a 10 percent disability rating was assigned under Diagnostic Code 5237 (lumbosacral strain), effective April 26, 2009. In October 2010 the RO increased the back disorder disability rating to 20 percent. In November 2010 the RO granted secondary service connection for a mood disorder and a 30 percent disability rating was assigned under Diagnostic Code 9435. The Veteran filed a Notice of Disagreement (NOD) for an increase in disability ratings for both disorders in January 2011. On February 22, 2012, the RO issued a rating decision that proposed to sever the grant of disability for both claims. On February 29, 2012, the RO issued a Statement of the Case (SOC) regarding the increase in disability rating for the back and mood disorders. In April 2012 the Veteran filed a VA Form 9 requesting a hearing on the issues listed in the SOC (denial of ratings increase for the back and mood disorders); and he wrote on the Form that he disagreed with the proposed decision to sever. In August 2012 the RO issued a rating decision that severed both claims in the instant case effective November 1, 2012. The Veteran filed a NOD in October 2012. On December 11, 2013, the Veteran filed a VA Form 8 for an increase in the disability rating for his back and mood disorders. On December 12, 2013 the RO issued an SOC, on the decision to sever both the back disorder and mood disorder claims. The Veteran did not file a timely substantive appeal regarding severance of both his claims, therefore the issue of severance is not before the Board. 

In January 2015 the Veteran requested a postponement for the video hearing that he previously requested. No hearing was scheduled. In June 2015 the Board remanded the case for a hearing to be scheduled. On April 7, 2016, the Veteran did not show for his hearing and the case was returned to the Board in May 2017. The only remaining issues in this case are entitlement to an increase in disability rating for the back disorder and moor disorder from April 2009 through November 2012.
FINDINGS OF FACT

1. The Veteran does not have forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable or unfavorable ankyloses of the entire thoracolumbar spine; or unfavorable ankyloses of the entire spine.

2. The Veteran does not have occupational or social impairment with reduced reliability and productivity and due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for his service-connected back disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. The criteria for a rating in excess of 30 percent for his service-connection mood disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9435 (2016).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his disability ratings from his service-connected back disorder and mood disorder should be increased.

I. Increased Ratings Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In this matter, the rule in Francisco applies to the analyses. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet App 111 (2008).

Increased Rating Claim for Back Disorder

The Veteran asserts that the disability rating for his service-connected back disorder should be increased. The Veteran's back disorder is currently rated at 20 percent disability under Diagnostic Code 5237 effective April 26, 2009.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07   (1995).

The current spine regulations direct the rater to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. Note (1).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Diagnostic codes 5235-5243 are included. 

Under the General Rating Formula a rating of 10 percent is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A rating of 20 percent is available where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is available where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, where there is favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is available where there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is available where there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (5).

Thus, the Veteran's current evaluation of 20 percent contemplates pain on motion of the thoracolumbar spine and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less; or where there is favorable or unfavorable ankyloses of the entire thoracolumbar spine. 

The medical evidence regarding range of motion consists primarily of VA examinations in May 2005, June 2010 and February 2012. However, VA outpatient records also address this issue.

In March 2004 the Veteran reported having had several years of low back pain. A September 2004 x-ray of the lumbar spine showed essentially a normal AP and lateral lumbar spine. A November 2004 lumbar spine x-ray showed minimal degenerative changes in the lower lumbosacral spine. 

A May 2005 VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran's forward flexion was 80 degrees and extension was 25 degrees with onset of pain at the latter half of the ranges of motion. Repetitive motion did not change range or symptoms. Concurrent lumbar x-rays showed degenerative disk disease, lumbar, osteoarthritis facets L4 and L5, spinal stenosis at L4 and L5 secondary to osteoarthritis and no neurologic deficits. The examiner reported that he could "detect no objective evidence of weakness, incoordination fatigability or loss of motion to the above." He was "unable to estimate the range of motion, amount of pain or functional capacity during flare-up without resorting to pure speculation." 

In October 2007, at a VAMC, he was assessed as having chronic back pain. The medical record noted multilevel degenerative disc disease and degenerative joint disease. In September 2009 a VAMC medical note he reported that he lives with pain constantly. 

The Veteran was treated at a VAMC Neurology Clinic in February 2009, October 2009 and March 2010. A February 2009 VAMC Neurosurgery Clinic note, reports a physical examination and review of the radiology and treatment records. The MRI scans showed marked hypertrophy of the facet joints especially on the right side with significant subarticular narrowing at L4-L5. He appeared to have nerve root compression at the time at L4-L5. He also reported that he was stiff and painful in the morning. He was "basically healthy" and was taking prescribed medications for back pain. In October 2009 clinic notes showed arthritic changes were noted in the facet joints of the lumbar spine, but he continued to work. His gait was "somewhat halting." On March 29, 2010, a clinic note reported that he was more limited in extension than flexion and that he had pain on flexion and extension of the spine. The report did not specify actual range of motion. The report reiterated previous findings. The clinic reported that it was "as likely as not that this condition stems from the patient's initial injury in service."

On March 29, 2010, the Veteran was seen by his primary care VA physician. He reported that medication he was taking for pain was effective in relieving pain for a short period of time. An April 2010 VA medical note shows daily back pain associated with disc problems. In May 2010 he reported that his back and leg pain were keeping him from fishing. 
A June 2010 VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner tested range of motion for the thoracolumbar spine and reported a forward flexion of 60 degrees, extension of 10 degrees, right and left lateral flexion of 25 degrees and left and right lateral rotation of 30 degrees. The Veteran reported pain was constant and at all end range of the range of motion was grimacing. There was no evidence spams or atrophy. There were no objective signs of pain. Repetitive testing 3 times did not change results. His was diagnosed with degenerative lumbar disc disease. During a flare-up, he could have limitations in range of motion and amount of pain in functional capacity but the examiner was unable to estimate the additional loss in range of motion and amount of pain in functional capacity without resorting to mere speculation. The report shows no detection of objective evidence of weakness, incoordination, fatigue or lack of endurance from the muscle injury.

A February 2012 VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. He reported a forward flexion of 45 degrees. Objective evidence of pain began at 30 degrees. He was also found to have guarding or muscle spasm and an abnormal gait. He reported flare-ups 3-4 times a week and worse in cold weather. Flare-ups eased after rest and medication. Repetitive-use testing showed functional loss with pain on movement and less movement than normal. There was no additional limitation in range of motion after repetitive-use testing. Regarding DeLuca factors the examiner reported  "I am unable to estimate an additional loss without resorting to mere speculation." He previously worked as a stack clerk. The Veteran reported that his pain was 24/7. The examiner found the Veteran as a poor historian and that his responses regarding pain were "typical of falsification." The medical opinion was that it "was less likely than not incurred in or caused by the claimed in-service injury event, or illness." The examiner found that based upon the record the degenerative disc disease, osteoarthritis and spinal stenosis at L4 and L5 were the result of aging and the activities of daily living. Active movement with gravity eliminated was 2/5, active movement against gravity was 3/5 and active movement against some resistance is 4/5. Weight-bearing was not a factor with repetitive use.
Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the Veteran's back disorder more closely approximated the criteria for a 20 percent rating than those for a 40 percent rating or higher. In this regard, the Veteran's forward flexion thoracolumbar range was well above 30 degrees. Therefore, a rating in excess of 20 percent is not warranted.  Moreover, at no time was ankylosis of the entire thoracolumbar spine evident.  

In making this determination, the Board has reviewed the examination reports, including the assessments of severity of pain and other functional limitations based on the objective and subjective findings. The Board finds that the Veteran does not have symptoms severe enough to warrant an increase in disability rating higher than 20 percent.  To the extent that the Veteran's spine disability manifests any functional limitations associated with pain as reported above, such symptoms are encompassed by the assigned rating and not so significant or severe as to afford the Veteran a higher rating. The Board finds that muscle spasms and guarding severe enough to result in an abnormal gait warrant the current 20 percent disability rating but no higher. The Board notes that in the February 2012 VA examination painful motion beginning at 30 degrees for the forward flexion, but Veteran was still able to complete 15 more degrees of motion resulting in a 45 degree endpoint. More importantly, the examiner found that the Veteran's reaction to describing pain was not reliable. The U.S. Court of Appeals for Veterans Claims has held that the Board must determine how much weight is to be attached to each medical opinion of record. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36   (1994). The Board adopts the medical opinion of the February 2012 examiner based upon his review of the claims file and including service treatment records. Hence, the Board finds that the statements in the record made by the Veteran regarding severe pain are not completely reliable. 

The lowest forward flexion of the thoracolumbar spine was 45 degrees and was reported in February 2012. While this was a decrease from the June 2010 report of 60 degrees and the May 2005 report of 80 degrees is not below 30 degrees warranting a higher disability rating. In the February 2012 report the Veteran was found to have guarding or muscle spasms in the thoracolumbar spine and an abnormal gait, but medication and rest eased his symptoms. Even in the June 2010 VA examination report there was no additional limitation in the Veteran's range of motion after repetitive testing. In addition, his extension was within the normal range at 10 degrees for VA compensation purposes. His right and left rotation were at 30 degrees and his lateral flexion bilaterally was at 25 degrees and are also within normal range. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). Thus, there are no supporting medical records in the claims file warranting a higher disability rating based upon the criteria in Diagnostic Code 5237. 

Furthermore, the Board notes that pain and any functional loss due to pain were properly evaluated in the February 2012 VA examination. The report found functional loss after repetitive-use testing with pain on movement and less movement than normal. However, the examiner found the Veteran's response to very light touch to be typical of falsification. There was no additional limitation in range of motion after repetitive-use testing limiting the forward flexion to 30 degrees or less or causing ankyloses warranting an increase in disability rating. See DeLuca; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45. Further, the Board notes that the report findings regarding active and weight-bearing and nonweight-bearing motion are normal and do not support an increase in the disability rating at issue. Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board also finds that a staged rating is not appropriate for any period on appeal. Hart. When deciding increased rating claims the Board will consider whether referral for an extraschedular evaluation is warranted. In the instant case, the Board finds that the rating schedular contemplates the Veteran's level of disability for the period on appeal. The Board also finds that the rating schedule is adequate and that the evidence does not warrant referral of this matter to the Director of Compensation and Pension Services, for extraschedular consideration. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Thun and Doucette.

As stated above, throughout the rating period, the Veteran's back disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including forward flexion of the thoracolumbar spine 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.7. The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the portion of the rating period from March 2009 to November 2012. 

In sum, the Board finds that the preponderance of the evidence is against an increase in a disability rating in excess of 20 percent for the Veteran's back disorder. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Mood Disorder Increased Rating Claim

The Veteran contends that he is entitled to a higher evaluation for his service-connected mood disorder. The Veteran's mood disorder has been currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9435.  
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016). Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In March 2005 VA treatment records reported the Veteran's mood and affect flat. In June 2005 he tested positive in a depression screening. In a June 2005 psychological consultation, he stated he previously worked for 15 years on an assembly line. He was released from work due to medical problems 1 year ago (in 2004). He had learned to live with his pain. He felt occasional sadness, hopelessness and helplessness. He denied suicidal ideation, homicidal ideation and hallucinations. 

In June 2005 the Veteran was treated at a VAMC. He had a GAF score of 78. In December 2009 he had a GAF score of 55. In April 2010 he had a GAF score of 65. 

A July 2010 mental disorders VA examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. Upon objective evaluation, the report found that the Veteran appeared well-dressed and groomed; sensorium was clear and interview response cooperative; his speech was normal in speed and amount; psychomotor activity was within normal limits; eye contact was well maintained; mood was mildly depressed and affect mildly labile with content; no suicidal ideation on interview and no evidence of psychosis. Memory, insight, and judgment were adequate. Cognitive function was grossly normal. The report concluded that the Veteran was depressed due to medical condition, chronic pain. The examiner reviewed the record and reported that in 2005 he was diagnosed with adjustment mood disorder. The record showed that in January 2008 he was diagnosed with depression due to pain but he was loss to follow-up until January 2010. He was seen every two months since then. He received case and medication management. His GAF score was 68. This score indicates mild impairment in employment and social functioning due to depression.  

In July 2010, a medical opinion (provided in November 2010) reported that:

chronic pain is well known to cause depression. (The Veteran) makes a clear connection between his back pain and problems in living including depression. Mood disorder due to GMC has been diagnosed by the VAMC mental health providers. Accordingly, depression due to general medical condition is due to or caused by his SC spinal strain. 
VAMC treatment records show that the Veteran was treated in August 2010. He had a GAF score of 64.

Based on a careful review of all of the evidence, the Board finds that, throughout the appeal period, the Veteran's medical induced mood disorder is more appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for a 50 percent evaluation, which requires reduced reliability and productivity. Specifically, the Veteran worked for 15 years. The Veteran reported feeling sad, hopeless and helpless only on occasion.  

The Veteran recognized that his mood was tied to his pain and the inability to perform previous work. The evidence shows that the Veteran regularly sought and attended treatment for his mental health symptoms. Despite the Veteran's most recent July 2010 VA psychological evaluation, which demonstrated depression, overall the Veteran's symptoms are represented with the GAF score of 68 throughout the appeal period and does not tend to show a level of functioning impairment consistent with a disability rating of 50 percent or higher. 

It is important to note that the rating criteria for Diagnostic Code 9435 are not conjunctive, cumulative, or successive. See Tatum v. Shinseki, 23 Vet. App. 152   (2009). A claimant need not exhibit every specific symptom associated with the criteria to substantiate a higher evaluation under Diagnostic Code 9435. The rating should be assigned in accordance with the criteria more nearly approximated by the disability picture. See 38 C.F.R. § 4.7. 

It is also important to note that the rating schedule provides no guidance as to the intended difference between the characteristics of a 100 percent rating and the characteristics of a 30 percent rating. The Board observes that the rating schedule provides a variety of symptoms at each rating level, and the existence of any single symptom listed under a certain rating level is not alone sufficient to substantiate that rating. 
Consistent with 38 C.F.R. § 4.7, the Board must balance the symptomatology present at all rating levels to arrive at the most appropriate rating. Here, again the report of depression in a July 2010 examination does not alone support a higher rating under Diagnostic Code 9435. The combination of the factors including relatively high GAF scores in July and August 2010, no suicidal ideation, no psychosis and with memory, insight and judgment intact reflect that a higher rating is not warranted.  

The Board acknowledges that the July 2010 report found that the Veteran's level of occupational and social impairment was consistent with a 30 percent evaluation. VA regulations provide that the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. 4.126(a). Based upon all of the evidence in the record, the Board finds that the Veteran's mood disorder is no more than 30 percent disabling.  

The Board also finds that a staged rating is not appropriate for any period on appeal. Hart. When deciding increased rating claims the Board will consider whether referral for an extraschedular evaluation is warranted. In the instant case, the Board finds that the rating schedular contemplates the Veteran's level of disability for the period on appeal. The Board also finds that the rating schedule is adequate and that the evidence does not warrant referral of this matter to the Director of Compensation and Pension Services, for extraschedular consideration. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Thun and Doucette.

In sum, the Board finds that the preponderance of the evidence demonstrates that an increase in the disability rating from March 2009 to November 2012 is not warranted for the Veteran's back disability or the mood disorder. As the preponderance of the evidence weighs against the Veteran's claim for increased disability ratings, the benefit of the doubt doctrine is not applicable, and the claims for an increase in disability ratings must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on December 3, 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). See also Scott v. McDonald, 789 F.3d 1375 (Fed.Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his increase in disability for his back disorder and mood disorder claims that have not been obtained. The RO has also obtained a thorough medical examination regarding the Veteran's claim. 

The July 2010 VA examination for mental disorders properly uses the DSM IV.  The VA adopted a rule that DSM V would be used with regard to all applications for benefits relating to mental disorders received by VA or that were pending before an RO on or after August 4, 2014. 80 Fed. Reg. 14, 308 (March 19, 2015). 
Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination or opinion with respect to the issues on appeal, has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

The Board finds that VA has satisfied its statutory and regulatory duties to provide notice and to assist the Veteran. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
ORDER

Entitlement to a disability rating in excess of 20 percent for a back disorder prior to November 1, 2012, is denied.

Entitlement to a disability rating in excess of 30 percent for mood disorder, to include as secondary to service-connected back disability prior to November 1, 2012, is denied.



___________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


